



EXHIBIT 10.1


CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 14, 2019, is by and
between WERNER ENTERPRISES, INC., a Nebraska corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


This Agreement amends, restates and supersedes in its entirety that certain
Restated Credit Agreement dated June 1, 2012, as amended, by and between
Borrower and Bank (the “Prior Agreement”).


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS


SECTION 1.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including May 14, 2024 (the “Maturity Date”), not to exceed at any time the
aggregate principal amount of Three Hundred Million and No/100 Dollars
($300,000,000.00) (the “Line of Credit”), the proceeds of which shall be used to
refinance existing indebtedness and for its working capital and general
corporate purposes. Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of May 14, 2019, as
modified from time to time (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.


The Borrower acknowledges that the outstanding term loan under the Prior
Agreement as of the date hereof is $75,000,000 (the “Prior Term Loan”) and there
is no principal balance outstanding on the line of credit under the Prior
Agreement. The principal balance of the Prior Term Loan outstanding on the date
hereof shall be deemed advances under the Line of Credit on the date hereof.


(b)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and/or sight commercial letters of credit for the
account of Borrower to finance Borrower's working capital requirements (each, a
"Letter of Credit" and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Fifty Million Dollars ($50,000,000.00). The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
sole discretion. Each Letter of Credit shall be issued for a term not to exceed
three hundred sixty-five (365) days, as designated by Borrower; provided
however, that no Letter of Credit shall have an expiration date subsequent to
the Maturity Date. The undrawn amount of all Letters of Credit shall be reserved
under the Line of Credit and shall not be available for borrowings thereunder,
whereby the unused commitment fee referenced in Section 1.2(c) below shall not
apply to undrawn Letter of Credit


1

--------------------------------------------------------------------------------





which are reserved under the Line of Credit. Each Letter of Credit shall be
subject to the additional terms and conditions of the Bank’s agreements relating
to letters of credit, applications and any related documents required by Bank in
connection with the issuance thereof. Each drawing paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.


The issued and outstanding letters of credit issued by the Bank for the account
of the Borrower under the Prior Agreement shall be deemed Letters of Credit
issued hereunder.


(c)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
herein.


SECTION 1.2.    INTEREST/FEES.


(a)    Interest. The outstanding principal balance of each credit subject
hereto, and the amount of each drawing paid under any Letter of Credit, shall
bear interest at the rate of interest set forth in each promissory note or other
instrument or document executed in connection therewith. The promissory notes or
other instruments or documents executed in connection with the credit(s) subject
to this Agreement may calculate interest at a rate equal to the sum of an index
rate of interest plus a margin rate of interest. In the event any index rate of
interest would be less than zero percent (0.0%), then the index rate of interest
shall be deemed to be zero percent (0.0%) and the applicable promissory note or
other instrument or document shall bear interest at a rate equal to the margin
rate of interest.


(b)    Computation and Payment. Interest shall be computed on the basis set
forth in each promissory note or other instrument or document required hereby.
Interest shall be payable at the times and place set forth in each promissory
note or other instrument or document required hereby.


(c)    Unused Commitment Fee. Borrower shall pay to Bank a fee at a rate per
annum equal to the Applicable Margin (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit
(after deducting undrawn Letters of Credit), which fee shall be calculated on a
quarterly basis by Bank and shall be due and payable by Borrower in arrears on
the last day of each March, June, September and December.


(d)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance and extension (including any auto-extension) of each Letter of Credit
issued under any credit subject hereto in an amount equal to the Applicable
Margin, which fees shall be payable quarterly in advance, and (ii) fees upon the
drawing, payment, or negotiation of each drawing under each Letter of Credit in
an amount equal to the greater of (A) one quarter of one percent (0.25%) of the
amount drawn and (B) $250, and (iii) fees determined in accordance with Bank’s
standard fees


2

--------------------------------------------------------------------------------





and charges then in effect for such activity upon the occurrence of any other
activity with respect to any such Letter of Credit (including without
limitation, the transfer, assignment, amendment, cancellation or non-extension
of any such letter of credit).


(e)    Definitions. For purposes hereof and the Line of Credit Note:


(i)    “Applicable Margin” means the corresponding percentages per annum as set
forth below based on the Total Funded Debt to EBITDA Ratio set forth in Section
4.9(b) hereof:
Pricing Level
Total Funded Debt to EBITDA Ratio
Commitment fee set forth in Section 1.2(c)
Letter of Credit fee set forth in Section 1.2(d)
Daily One Month LIBOR and LIBOR for a period of One Month
LIBOR for a period of three or six months
I
Less than 1.00 to 1.0
0.15%
0.550%
0.675%
0.600%
II
Greater than or equal to 1.00 to 1.0, but less than 2.00 to 1.0
0.13%
0.675%
0.800%
0.725%
III
Greater than or equal to 2.00 to 1.0
0.11%
0.800%
0.925%
0.850%



The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) days after the day on which the Borrower provides its financial
statements pursuant to Section 4.3(b) for the most recently ended fiscal quarter
of the Borrower (each such date, a “Calculation Date”); provided that (A) the
Applicable Margin shall be based on Pricing Level I until the first Calculation
Date occurring after the date hereof and, thereafter the Pricing Level shall be
determined by reference to the Total Funded Debt to EBITDA Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (B) if the Borrower fails to provide its
financial statements when due as required by Section 4.3(b) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such financial
statements were required to have been delivered shall be based on Pricing Level
III until such time as such financial statements are delivered, at which time
the Pricing Level shall be determined by reference to the Total Funded Debt to
EBITDA Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date. The applicable Pricing Level shall be
effective from one Calculation Date until the next Calculation Date. Except as
set forth in the Line of Credit Note, any adjustment in the Pricing Level shall
be applicable to all advances then existing or subsequently made or issued.
(ii)    Daily One Month LIBOR shall have the meaning ascribed to it in the Line
of Credit Note.
(iii)    LIBOR shall have the meaning ascribed to it in the Line of Credit Note.
    


3

--------------------------------------------------------------------------------





SECTION 1.3.     COLLECTION OF PAYMENTS.  Except to the extent expressly
specified otherwise in any Loan Document other than this Agreement, Borrower
authorizes Bank to collect all amounts due to Bank from Borrower under this
Agreement or any other Loan Document (whether for principal, interest or fees,
or as reimbursement of drafts paid or other payments made by Bank under any
credit subject to this Agreement) by debiting Borrower’s deposit account
number 4121105621 maintained by Borrower with Bank for the full amount thereof. 
Should there be insufficient funds in Borrower's deposit accounts with Bank to
pay all such sums when due, the full amount of such deficiency shall be
immediately due and payable by Borrower.


SECTION 1.4.    GUARANTIES. (a) The payment and performance of all indebtedness
and other obligations of the Borrower to Bank shall be guaranteed by all
existing or hereafter acquired or formed Material Subsidiaries of the Borrower
(such Material Subsidiaries being referred to herein as “Guarantors”), as
evidenced by and subject to the terms of guaranties in form and substance
satisfactory to Bank.


(b)    In the event the Borrower or any subsidiary of the Borrower forms or
acquires any other Material Subsidiary after the date hereof or if any existing
Subsidiary of a Borrower becomes a Material Subsidiary, such Borrower shall
promptly upon such formation, acquisition or qualification cause such newly
formed, acquired or qualified Material Subsidiary to execute a guaranty and
other documents as Bank may then require to guaranty the Borrower’s
indebtedness, obligations and liabilities owing to Bank, and the Borrower shall
also deliver to Bank, or cause such Material Subsidiary to deliver to Bank, at
the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by Bank in connection therewith.


(c)    For purposes hereof:


(i)    “Material Subsidiary” means the domestic Subsidiaries of the Borrower
that, individually or in the aggregate with all other domestic Subsidiaries,
have either (i) assets equal to or greater than $50,000,000 or (ii) revenues
equal to or greater than $150,000,000, whichever is less. Notwithstanding the
foregoing, each of Career Path Training Corp. and American Interstate of
Training, Inc. shall be excluded from the Material Subsidiaries determination.


(ii)    “Subsidiary” means any corporation, partnership, limited liability
company or other entity of which more than fifty percent (50%) of the
outstanding stock or other equity interests having ordinary voting power to
elect a majority of the board of directors (or equivalent governing body) or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned by (directly or indirectly) or the management
is otherwise controlled by (directly or indirectly) the Borrower (irrespective
of whether, at the time, the stock or other equity interests of any other class
or classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency).


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


    


4

--------------------------------------------------------------------------------





SECTION 2.1.    LEGAL STATUS. Borrower is: (a) a corporation, duly organized and
existing and in good standing under the laws of Nebraska, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) not the target of any trade or
economic sanctions promulgated by the United Nations or the governments of the
United States, the United Kingdom, the European Union, or any other jurisdiction
in which the Borrower is located or operates (collectively, “Sanctions”).


SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4.    LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof (including disclosure in the Borrower’s 10-Q and 10-K
filed with the United States Securities and Exchange Commission).


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT AND OTHER INFORMATION. The
annual financial statement of Borrower dated December 31, 2018, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower, (b)
disclose all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the dates of such financial statements there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing. All information provided from time to time by Borrower to Bank for
the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes was complete and correct at the time such
information was provided.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the


5

--------------------------------------------------------------------------------





subordination in right of payment of any of Borrower's obligations subject to
this Agreement to any other obligation of Borrower.


    
SECTION 2.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.


SECTION 2.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.


SECTION 2.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, in each case to the extent that
such obligation and material lease, commitment, contract or instrument exceeds
$5,000,000 in the aggregate.


SECTION 2.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


SECTION 2.12.    MARGIN STOCK; BENEFICIAL OWNERSHIP. The Borrower is not engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any advance
under the Line of Credit (including proceeds from any Letter of Credit) will be
used for purchasing or carrying margin stock or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors. The Borrower is excluded as a “Legal Entity Customer”
for purposes of the beneficial ownership rule under 31 CFR 1010.230.




6

--------------------------------------------------------------------------------





ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS TO THE EFFECTIVENESS OF THIS AGREEMENT. The effective
date of this Agreement shall be (a) the date that each of the following
conditions set forth in this Section 3.1 have been satisfied or waived, as
reasonably determined by Bank, or (b) such alternative date to which Bank and
Borrower may mutually agree, in each case as evidenced by Bank’s system of
record. Notwithstanding the occurrence of the effective date of this Agreement,
Bank shall not be obligated to extend credit under this Agreement or any other
Loan Document until all conditions to each extension of credit set forth in
Section 3.2 have been fulfilled to Bank’s satisfaction.


(a)    Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Agreement shall be satisfactory to Bank's counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:


(i)
This Agreement and each promissory note or other instrument or document required
hereby.

(ii)
An amendment to the intercreditor agreement by and among the Bank, BMO Harris
Bank N.A. and U.S. Bank National Association.

(iii)
Such other documents as Bank may require under any other Section of this
Agreement.



(c)    Satisfaction of Regulatory and Compliance Requirements. In addition to
any requirements set forth above, and notwithstanding Borrower’s execution or
delivery of this Agreement or any other Loan Document, all regulatory and
compliance requirements, standards and processes shall be completed to the
reasonable satisfaction of Bank.


(d)    Lien Search. Bank shall have received the results of a lien search, in
form and substance reasonably satisfactory thereto, made against Borrower under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of
Borrower, indicating among other things that the assets of Borrower are free and
clear of any lien (except for liens permitted hereunder).
    
(e)    Officer’s Certificate. A certificate from an officer of the Borrower to
the effect that (i) all representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents are true, correct and complete;
(ii) the Borrower is not in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (iii) after giving effect to the
transactions contemplated hereby, no Event of Default as defined herein, and no
condition, event or act which with the giving of notice or the passage of time
or both would constitute such an Event of Default, shall have occurred and be
continuing or shall exist; and (iv) the Borrower has satisfied each of the
conditions set forth in this Article III.


(f)    Certificate of Secretary. A certificate of an officer of Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of Borrower executing the Loan Documents and certifying that attached thereto is
a true, correct and complete copy of (A) the Articles of Incorporation of
Borrower and all amendments thereto, certified as of a recent date by the
appropriate governmental authority in its jurisdiction of formation, (B) the
By-Laws of the


7

--------------------------------------------------------------------------------





Borrower as in effect on the date hereof, and (C) resolutions duly adopted by
the Board of Directors of Borrower authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.


(g)    Certificate of Good Standing. A certificate as of a recent date of the
good standing of Borrower under the laws of its jurisdiction of organization.


(h)    PATRIOT Act. Borrower shall have provided to the Bank the documentation
and other information requested by the Bank in order to comply with requirements
of any Anti-Money Laundering Laws, including, without limitation, the PATRIOT
Act and any applicable “know your customer” rules and regulations.


(i)    Upfront Fee. The Bank shall have received a non-refundable upfront fee in
an amount equal to $93,750, which such fee shall be fully earned when paid.


(j)    Evidence of Indebtedness. The Bank shall have received copies of all
documents evidencing the indebtedness listed on Schedule 5.2(b) attached hereto.


(k)    The Bank shall have received such other agreements, instruments,
documents, certificates, and opinions as the Bank may reasonably request.
     
SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.


(b)    Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit.


(c)    Additional Letter of Credit Documentation. Prior to the issuance of each
Letter of Credit, Bank shall have received a Letter of Credit Agreement,
properly completed and duly executed by Borrower.


(d)    Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.


(e)    Financial Condition. There shall have been no material adverse change, as
reasonably determined by Bank, in the financial condition or business of
Borrower, if any, nor any material decline, as reasonably determined by Bank, in
the market value of a material portion of the assets of Borrower.


8

--------------------------------------------------------------------------------







ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. If at any time any change in generally accepted
accounting principles would affect the computation of any covenant (including
the computation of any financial covenant) and/or pricing grid set forth in this
Agreement or any other Loan Document, Borrower and Bank shall negotiate in good
faith to amend such covenant and/or pricing grid (including the Applicable
Margin) to preserve the original intent in light of such change; provided, that,
until so amended, (i) such covenant and/or pricing grid shall continue to be
computed in accordance with the application of generally accepted accounting
principles prior to such change and (ii) Borrower shall provide to Bank a
written reconciliation in form and substance reasonably satisfactory to Bank,
between calculations of such covenant and/or pricing grid made before and after
giving effect to such change in generally accepted accounting principles.


SECTION 4.3.    FINANCIAL STATEMENTS AND OTHER INFORMATION. Provide to Bank all
of the following, in form and detail reasonably satisfactory to Bank:


(a)    not later than 90 days after and as of the end of each fiscal year, a
consolidated financial statement of Borrower, prepared by Borrower and audited
by a certified public accountant acceptable to Bank, to include balance sheet,
income statement, statement of cash flows, all supporting schedules and
footnotes;


(b)    not later than 45 days after and as of the end of each fiscal quarter, a
financial statement of Borrower, prepared by Borrower, to include balance sheet,
income statement, statement of cash flow, all supporting schedules and
footnotes;


(c)    not later than 15 days after filing, copies of all financial reports
filed with the Securities Exchange Commission (10‑Q’s, 10‑K’s and 8-K’s);
    
(d)    contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;




9

--------------------------------------------------------------------------------





(e)    promptly after the entering thereof, the Borrower shall deliver a copy of
the documents evidencing Material Indebtedness (as hereinafter defined),
including all amendments, modifications, supplements and restatements to such
documents. For purposes hereof, “Material Indebtedness” means any indebtedness
permitted pursuant to Section 5.2(c) (other than documents evidencing capital
lease obligations or purchase money indebtedness) and Section 5.2(d) (to the
extent the person providing such indebtedness is required to become a party to
the intercreditor agreement attached hereto as Schedule 5.2(d));


(f)    from time to time such other financial and business information as Bank
may reasonably request; and


(g)    from time to time such other information as Bank may reasonably request
for the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes.


Documents required to be delivered pursuant to Section 4.3(a) or (b) may be
delivered electronically (including delivery of such documents in electronic
form on EDGAR) and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Bank has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver paper copies of such documents to the Bank that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Bank and (ii) the Borrower shall
notify the Bank (by facsimile or electronic mail) of the posting of any such
documents and provide to the Bank by electronic mail electronic versions of such
documents.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; comply with the provisions of all documents pursuant to
which Borrower is organized and/or which govern Borrower's continued existence;
comply with the requirements of all laws, rules, regulations and orders of any
jurisdiction in which the Borrower is located or doing business, or otherwise is
applicable to Borrower, including, without limitation, (a) all Sanctions, (b)
all laws and regulations that relate to money laundering, any predicate crime to
money laundering, or any financial record keeping and reporting requirements
related thereto, (c) the U.S. Foreign Corrupt Practices Act of 1977, as amended,
(d) the U.K. Bribery Act of 2010, as amended, and (e) any other applicable
anti-bribery or anti-corruption laws and regulations.
    
SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, property damage and, workers’
compensation, with all such insurance carried with companies and in amounts
reasonably satisfactory to Bank, and deliver to Bank from time to time at Bank’s
request, schedules setting forth all insurance then in effect.


SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


    


10

--------------------------------------------------------------------------------





SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.8.    LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower by any governmental or
regulatory agency, or any litigation in which the Borrower believes its
settlement reserve liability is equal to or greater than $15,000,000.00.


SECTION 4.9.    FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Interest Coverage Ratio. As of the last day of each fiscal quarter of
Borrower, Borrower shall not permit the Interest Coverage Ratio at such time to
be less than 3.0 to 1.0.


(b)    Total Funded Debt to EBITDA Ratio. As of the last day of each fiscal
quarter of Borrower, Borrower shall not permit the Total Funded Debt to EBITDA
Ratio at such time to be greater than 2.5 to 1.0.


(c)    For purposes hereof:


(i)    “EBITDA” means, with reference to any period, net income of Borrower and
its Subsidiaries determined on a consolidated basis for such period plus the sum
of all amounts deducted in arriving at such net income amount in respect of
(a) interest expense for such period, (b) federal, state, local and foreign
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period.


(ii)    “Interest Coverage Ratio” means, at any time the same is to be
determined, the ratio of (a) EBITDA of Borrower and its Subsidiaries for the
most recently completed period of four (4) consecutive fiscal quarters then
ended to (b) interest expense of Borrower and its Subsidiaries for such period.


(iii)    “Total Funded Debt” means, at any time the same is to be determined,
the sum (but without duplication) of (x) all indebtedness for borrowed money of
Borrower and its Subsidiaries at such time (including, without limitation for
purposes of this Agreement, letters of credit (at their full stated amount) and
bankers acceptances and capitalized lease obligations), plus (y) all
indebtedness for borrowed money of any other person which is directly or
indirectly guaranteed by Borrower or any of its Subsidiaries or which Borrower
or any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.


(iv)    “Total Funded Debt to EBITDA Ratio” means, at any time the same is to be
determined, the ratio of (a) Total Funded Debt of Borrower and its Subsidiaries
at such time to (b) EBITDA of Borrower and its Subsidiaries for the most
recently completed period of four (4) consecutive fiscal quarters then ended.


    


11

--------------------------------------------------------------------------------





SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of:


(a)     the occurrence of any Event of Default, or any condition, event or act
which with the giving of notice or the passage of time or both would constitute
an Event of Default;


(b)     any change in the name or the organizational structure of Borrower,
including, by illustration, merger, conversion or division;


(c)     the occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan;


(d)    any declaration of a default or event of default, demand for payment or
notice of like nature under documents governing the any indebtedness in excess
of $5,000,000 permitted pursuant to Section 5.2 hereof; or


(e)     any termination or cancellation of any insurance policy which Borrower
is required to maintain, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting Borrower's property.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:


SECTION 5.1.    USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof, or directly or
indirectly use any such proceeds for the purpose of (a) providing financing to,
or otherwise funding, any targets of Sanctions; or (b) providing financing for,
or otherwise funding, any transaction which would be prohibited by Sanctions or
would otherwise cause Bank or any of Bank’s affiliates to be in breach of any
Sanctions. 


SECTION 5.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except:


(a)    the indebtedness, obligations and liabilities of Borrower to Bank;


(b)    the indebtedness, obligations and liabilities of Borrower existing as of
the date of this Agreement as set forth on Schedule 5.2(b) attached to this
Agreement;




12

--------------------------------------------------------------------------------





(c)    other secured indebtedness of Borrower in an amount not to exceed
$30,000,000 in the aggregate at any one time; and


(d)    unsecured indebtedness of Borrower not otherwise permitted hereunder;
provided, in the event that any such indebtedness owing to (or committed by) a
person exceeds $10,000,000, then such person shall become party to the
intercreditor agreement attached hereto as Schedule 5.2(d).


SECTION 5.3.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. (a) Merge into or
consolidate with any other entity; (b) make any substantial change in the nature
of Borrower's business as conducted as of the date hereof; (c) acquire all or
substantially all of the assets of another entity; (d) sell, lease, transfer or
otherwise dispose of all or a substantial or material portion of Borrower's
assets; nor (e) accomplish any of the above by virtue of a division or similar
transaction; provided, the foregoing shall not prevent:


(i)     the sales of certain accounts receivable pursuant to supply chain
financing programs established by account debtors so long as the aggregate value
of all such sales in any fiscal year does not exceed 10% of Borrower’s
consolidated total assets at the end of such fiscal year;


(ii)    sales, leases, transfers or other dispositions in the ordinary course of
its business;


(iii)    the merger or consolidation with or the acquisition of all or
substantially all of the assets of another entity (each an “Acquisition”) so
long as:


(a)    no Event of Default exists on the date of such Acquisition or would
result therefrom;


(b)    the Borrower is in compliance with the financial covenants set forth as
Section 4.9 hereof on a pro forma basis after giving effect to such Acquisition;
and


(c)    if the Borrower forms or acquires one or more Subsidiaries in connection
with such Acquisition, the Borrower shall comply with Section 1.4 hereof.


SECTION 5.4.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank or any other person if the aggregate amount of the
foregoing does not exceed $10,000,000 at any one time.


SECTION 5.5.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, including any of the foregoing accomplished
by a division or similar transaction, except (i) any of the foregoing existing
as of, and disclosed to Bank prior to, the date hereof, and (ii) loans or
advances to or investments in any person or entity to the extent that the amount
of such loans and advances to and investments does not exceed $10,000,000 in the
aggregate at any one time.




13

--------------------------------------------------------------------------------





SECTION 5.6.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, other than purchased money interest, all or
any portion of Borrower’s assets now owned or hereafter acquired; except:


(a)    security interest in Borrower’s assets existing as of, and disclosed to
Bank in writing prior to, the date hereof;


(b)    security interest in Borrower’s assets as a result of indebtedness
permitted pursuant to Section 5.2.(c);


(c)    liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith by appropriate proceedings;


(d)    other liens, charges and encumbrances incidental to the conduct of its
business or the ownership of its property which were not incurred in connection
with the borrowing of money or the obtaining of an advance or credit, and which
do not in the aggregate materially detract from the net value of its property or
assets or materially impair the use thereof in the operation of its business;


(e)    liens arising out of judgements or awards with respect to which the
Borrower shall concurrently therewith be prosecuting an appeal or proceedings
for review and with respect to which it shall have secured a stay of execution
pending such appeal or review;


(f)    pledges or deposits to secure obligations under workmen’s compensation
laws or similar legislation;


(g)    deposits to secure public or statutory obligations of the Borrower; and


(h)    precautionary liens filed against certain accounts receivable sold
pursuant to supply chain financing programs established by account debtors
provided that the aggregate value of all such precautionary liens does not at
any time exceed 10% of Borrower’s consolidated total assets.


SECTION 5.7.    MOST FAVORED NATIONS. In the event that Borrower shall, directly
or indirectly, be a party to or enter into or otherwise consent to any agreement
or instrument (or any amendment, supplement or modification thereto) under
which, directly or indirectly, any person or persons undertakes to make or
provide Material Indebtedness to the Borrower (including, without limitation,
any instrument, document or indenture relating to any such Material
Indebtedness), which agreement (or amendment thereto) provides such person with
more restrictive covenants (whether affirmative or negative covenants) or events
of defaults than are provided to the Bank, the Borrower shall provide the Bank
with a copy of each such agreement (or amendment thereto) and such more
restrictive covenants or events of defaults shall automatically be deemed to be
incorporated into this Agreement, and the Bank shall have the benefits of such
more restrictive covenants or events of default as if specifically set forth
herein. Upon the written request of the Bank, the Borrower shall promptly enter
into an amendment to this Agreement to include such more restrictive covenants
or events (provided that the Bank shall maintain the benefit of such more
restrictive covenants or events of default even if the Bank fails to make such
request or the Borrower fails to provide such amendment).




14

--------------------------------------------------------------------------------





ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:


(a)    Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described herein as an “Event of Default”), and
with respect to such default under this clause (c) that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.


(d)    Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower has
incurred any debt or other liability to any person or entity in excess of
$5,000,000, including Bank.


(e)    The filing of a notice of judgment lien against Borrower; or the
recording of any abstract or transcript of judgment against Borrower in any
county or recording district in which Borrower has an interest in real property;
or the service of a notice of levy and/or of a writ of attachment or execution,
or other like process, against the assets of Borrower; or the entry of a
judgment against Borrower in excess of $5,000,000 not covered by insurance or
which has not been vacated, discharged or stayed pending appeal within 30 days
from the entry thereof.


(f)    Borrower shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time (“Bankruptcy Code”), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower; or Borrower
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(g)    There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower of its obligations under any of the Loan Documents.


    


15

--------------------------------------------------------------------------------





(h)    The dissolution, division, or liquidation of Borrower; or Borrower or any
of its directors, stockholders or members, shall take action seeking to effect
the dissolution, division, or liquidation of Borrower.


(i)    The acquisition by any person or entity (other than any member of the
Clarence Werner family or any trust for the benefit of any member of such
family), or two or more persons or entities acting in concert (other than any
member of the Clarence Werner family or any trusts for the benefit of any member
of such family), of beneficial ownership (within the meaning of Rule 13d‑3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 25% or more of the outstanding shares of voting stock of the Borrower.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
principal, unpaid interest outstanding and other indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank’s option and without notice become immediately due and payable
without presentment, demand, protest or any notices of any kind, including
without limitation, notice of nonperformance, notice of protest, notice of
dishonor, notice of intention to accelerate or notice of acceleration, all of
which are hereby expressly waived by Borrower; (b) the obligation, if any, of
Bank to extend any further credit under any of the Loan Documents shall
immediately cease and terminate; and (c) Bank shall have all rights, powers and
remedies available under each of the Loan Documents, or accorded by law,
including without limitation the right to resort to any or all security for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.     NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:
WERNER ENTERPRISES, INC.
 
Attn: Chief Financial Officer
 
14507 Frontier Rd
 
Omaha, Nebraska 68138





16

--------------------------------------------------------------------------------





    


BANK:    
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
MAC #N8069‑020
 
13625 California St, Suite 200
 
Omaha, Nebraska 68154



or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery with proof of
receipt; (b) if sent by certified or registered mail, upon the earlier of the
date of receipt or three (3) days after deposit in the U.S. mail, postage
prepaid; and (c) if sent by overnight courier, on the date given with proof of
receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable out-of-pocket attorneys’ fees expended or incurred by Bank in
connection with (a) the negotiation and preparation of this Agreement and the
other Loan Documents, Bank's continued administration hereof and thereof, and
the preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank’s rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, whether or not suit is brought, and
(c) the prosecution or defense of any action in any way related to any of the
Loan Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity. Notwithstanding anything in this
Agreement to the contrary, reasonable attorneys’ fees shall not exceed the
amount permitted by law.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, if any, or
any collateral required hereunder.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. This Agreement may be amended or modified
only in writing signed by each party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action-
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.




17

--------------------------------------------------------------------------------





    
SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of Nebraska (the “State”), but giving
effect to federal laws applicable to national banks, without reference to the
conflicts of law or choice of law principles thereof.


SECTION 7.11.    BUSINESS PURPOSE. Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.


SECTION 7.12.    RIGHT OF SETOFF; DEPOSIT ACCOUNTS. Upon and after the
occurrence of an Event of Default, (a) Borrower hereby authorizes Bank, at any
time and from time to time, without notice, which is hereby expressly waived by
Borrower, and whether or not Bank shall have declared any credit subject hereto
to be due and payable in accordance with the terms hereof, to set off against,
and to appropriate and apply to the payment of, Borrower’s obligations and
liabilities under the Loan Documents (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by Bank to
Borrower (whether payable in U.S. dollars or any other currency, whether matured
or unmatured, and in the case of deposits, whether general or special (except
trust and escrow accounts), time or demand and however evidenced), and (b)
pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such obligations and liabilities and to return as unpaid
for insufficient funds any and all checks and other items drawn against any
deposits so held as Bank, in its sole discretion, may elect. Bank may exercise
this remedy regardless of the adequacy of any collateral for the obligations of
Borrower to Bank and whether or not the Bank is otherwise fully secured.
Borrower hereby grants to Bank a security interest in all deposits and accounts
(other than Excluded Accounts) maintained with Bank to secure the payment of all
obligations and liabilities of Borrower to Bank under the Loan Documents.


For purpose hereof, “Excluded Accounts” means accounts of the Borrower
maintained with the Bank the balance of which consists exclusively of (and is
identified when established as an account established solely for the purposes
of) (a) withheld taxes in such amounts as are required in the reasonable
judgment of the Borrower to be paid to the Internal Revenue Service or any other
U.S., federal, state or local or foreign government agencies within the
following month with respect to employees of such Loan Party, (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3‑102 on behalf of or for the benefit of employees of the Borrower,
(c) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any governmental authority or foreign pension
requirement, and (d) amounts to be used to fund payroll obligations (including,
but not limited to, amounts payable to any employment contracts between the
Borrower and its respective employees).


    


18

--------------------------------------------------------------------------------





SECTION 7.13.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing


19

--------------------------------------------------------------------------------





motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of the State and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the corresponding rules of civil practice and procedure applicable in
the State or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR


20

--------------------------------------------------------------------------------





SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE
[Remainder Left Intentionally Blank]


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be effective as of the effective date set forth
above.


BORROWER:
BANK:
WERNER ENTERPRISES, INC.




By: /s/ Derek J. Leathers                           
Name: Derek J. Leathers                           
Its: President and Chief Executive Officer




By: /s/ John J. Steele                                 
Name: John J. Steele                                 
Its: EVP, CFO & Treasurer                       
WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Joseph Finnegan    
Name: Joseph Finnegan    
Its: Vice President              



















22